Motion for reversal of the judgment of conviction and for a new trial granted, judgment of conviction for the crimes of burglary in the third degree and petit larceny unanimously reversed on the law and facts and in the interest of justice, and new trial granted. Memorandum: Appellant and two codefendants were convicted following a joint trial of the crimes of burglary in the third degree and petit larceny. Thereafter, orders of this court affirming the judgments of conviction of the two codefendants were reversed by the Court of Appeals and a new trial ordered (People v. Kopec, 29 N Y 2d 798). In her affidavit submitted on this motion the Assistant District Attorney in charge of the appeal asserts that the orders of the Court of Appeals on the appeals of the codefendants are authority for this court to reverse the judgment of conviction entered against the appellant and to grant a new trial. The allegations of appellant that his appeal presents identical questions of law and fact with those determined on his codefendants’ appeals, supported by the affidavit of the District Attorney’s representative, entitle him to a new trial. Concur —Del Vecchio, J. P., Marsh, Gabrielli, Cardamone and Henry, JJ.